DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 08/22/2019.
Claims 1-20 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a receiving unit, a selection unit, a generation unit, an addition unit, a setting unit, a determination unit, and displaying unit in claims 1-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an 
As per Claim 11:
Step 1:
With respect to claim 11, applying step 1, the preamble of claim 11 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 11:
An information processing method to be executed by an information processing apparatus, the information processing method comprising: 
receiving input of shape data of a device that is a subject of a thermal analysis; 
selecting a modeling method for a component included in the device; 
generating a thermal network model of the component from the shape data based on the selected modeling method; 
adding a node and an element to the thermal network model; 
setting a boundary condition to the thermal network model; 
determining a physical quantity of the thermal network model; and 
displaying the determined physical quantity.

 “selecting a modeling method for a component included in the device; generating a thermal network model of the component from the shape data based on the selected modeling method; adding a node and an element to the thermal network model; setting a boundary condition to the thermal network model; and determining a physical quantity of the thermal network model”, as drafted, under the broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. Mental Process) and/or pen and paper.  See MPEP 2106.04(a)(2)(III).
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “receiving…” and “displaying…”.
These additional limitations must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. These additional elements may be considered generic computer function implemented with generic computer component that apply the abstract idea to a manner recited with a high level of generality. See MPEP 2106.05(h).
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of thermal network model, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to thermal network model beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitations of “receiving….” and “displaying….”, stated at this level of generality and under a broadest reasonable interpretation, refers to well-understood, routine, conventional activity in particular fields. The limitation of “receiving…” falls within the category of insignificant extra-solution activity because it amounts to data gathering in order to perform calculation using the data. See MPEP 2106.04(d) referencing MPEP 2108.05(g). Further, the “displaying” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Therefore, both of these elements are well-understood, routine and conventional.

For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.



With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the “mental process” such as performing by paper and pen. 

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than 

With respect to claim 17, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data. 

With respect to claim 19, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 20, similar analysis as claim 11 applied. 

With respect to claim 1, similar analysis as claim 11 applied. Further, claim 1 recites a receiving unit, a selection unit, a generation unit, an addition unit, a setting unit, a determination unit, and display unit.  The additional components amount to no more than 
With respect to claims 2-10, similar analysis as claims 12-19 applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2004/0073397A1 issued to Matsuyama et al in view of US Publication No. 2011/0098987A1 issued to Isoshima et al.

1. Matsuyama et al discloses an information processing apparatus comprising: 
a receiving unit configured to receive input of shape data of a device that is a subject of a thermal analysis (See: par [0028] applying quadtree are division, regarding the analysis target of the thermal analysis as a plane structure…an input data processing section doe inputting input data including thermal characteristics component data, component layout data, and analysis condition data); 
a selection unit configured to select a modeling method for a component included in the device (See: par [0001] generating thermal network data for use in thermal analysis of a coupling structure of a plurality of components such as circuit board having a large number of components mounted thereon; par [0037] inputting thermal characteristics component data, component layout data, and analysis condition data; a solid structure area; par [0040] the solid structure area dividing section determines which component to perform are division on according to the component type; par [0041 when a combination of a PCB and a large number of LSIs is regarded as a solid structure); 
a generation unit configured to generate a thermal network model of the component from the shape data based on the selected modeling method (See: par [0042] the thermal resistance data generating section generates thermal resistance data on the substrate, the 
an addition unit configured to add a node and an element to the thermal network model (See: Abstract, a node is provided in the center of the divided are and a node is determined using approximation to a node having a position defined by the structure; par [0033] a large number of nodes positions and areas are defined; Fig. 4(e) shows an example of thermal resistance data that is generated from the small areas and nodes generated by quadtree area division); 
a setting unit configured to set a boundary condition to the thermal network model (See: par [0029] the input data is composed of the thermal characteristics component data and boundary condition data of component to be arranged in an area).
Matsuyama et al discloses thermal network model (See: par [0001] generating thermal network data for use in thermal analysis).
However, Matsuyama et al does not but Isoshima et al discloses determine a physical quantity (See: Abstract, physical quantities of front surface-side elements and physical 
It would have been obvious before the effective filing date to combine the thermal analysis as taught by Isoshima et al to thermal network data method of Matsuyama et al would be to perform thermal fluid analysis of the three-dimensional shape model to specify a large pressure difference flow effectively contributes to cooling of the noticeable heat generating body or not (Isoshima et al, par [0011]).
 
2. Matsuyama et al discloses the information processing apparatus according to claim 1, wherein prompting designation of the modeling method for the component, and selects the modeling method designated as the modeling method for the component (See: par [0028] an input data processing section 101 for inputting input data including thermal characteristics component data, component layout data, and analysis condition data; par [0037] inputting thermal characteristics component data, component layout data, and analysis condition data; a solid structure area).  
	Matsuyama et al does not disclose but Isoshima et al discloses a screen (See: par [0030] the display screen of the display unit).
obvious before the effective filing date to combine the thermal analysis as taught by Isoshima et al to thermal network data method of Matsuyama et al would be to perform thermal fluid analysis of the three-dimensional shape model to specify a large pressure difference flow effectively contributes to cooling of the noticeable heat generating body or not (Isoshima et al, par [0011]).

3. Matsuyama et al discloses the information processing apparatus according to claim 1, wherein the generation unit creates a simplified shape of the component from the shape data based on the selected modeling method, divides the simplified shape into regions, places a node and an element on the regions of the simplified shape, and acquires a plurality of cross sections orthogonal to the element connecting the nodes from the shape data to obtain a thermal resistance (See: Abstract, two-dimensional quadtree area division or three-dimensional octree area division is performed; par [0028] applying quadtree area division…a plane structure area dividing section for performing quadtree area division; Fig. 4(a)-division small areas with nodes, b-subdivision regions with nodes, e- cross section with nodes and elements and thermal resistance; Fig. 7(a)-(d)).
  
4. Matsuyama et al discloses the information processing apparatus according to claim 3, wherein the generation unit creates a simplified shape expressed by a thin sheet from the shape data as a simplified shape of the component in a case where the selected modeling method is a first modeling method (See: Abstract, two-dimensional quadtree area division or three-dimensional octree area division is performed; par [0028] applying quadtree area 
  
5. Matsuyama et al discloses the information processing apparatus according to claim 3, wherein the generation unit creates a bounding box including the shape data as a simplified shape of the component in a case where the selected modeling method is a second modeling method (See: Abstract, two-dimensional quadtree area division or three-dimensional octree area division is performed; par [0028] applying quadtree area division…a plane structure area dividing section for performing quadtree area division; Fig. 4(a)-(e) division bounding box; Fig. 7).  

6. Matsuyama et al discloses the information processing apparatus according to claim 3, wherein the generation unit performs Voronoi partition on the simplified shape based on a point designated by a user (See: Abstract, an area and a node are determined using Voronoi are division; par [0012] in the process of subdivision, two-dimensional or three-dimensional Voronoi are division is applied to perform area division; Fig. 7(c) Voronoi area division; par [0045] two-dimensional Voronoi processing section 602b; solid structure area dividing section 604 including an octree are dividing 604a and a three dimensional voronoi processing section 604b).  

7. Matsuyama et al discloses the information processing apparatus according to claim 3, wherein the generation unit divides the simplified shape based on a plane designated by the 

8. Matsuyama et al discloses the information processing apparatus according to claim 1, wherein the display unit displays the determined physical quantity in the shape data (See: par [0008] a result of expression of a physical quantity distribution of a rear surface side of the member in contour line are displayed side by side for the purpose of visual evaluation or physical quantities of important places; par [0070] displaying data of the different between the front surface-side physical quantity and the rear surface-side physical quantity on the shell elements).
It would have been obvious before the effective filing date to combine the thermal analysis as taught by Isoshima et al to thermal network data method of Matsuyama et al would be to perform thermal fluid analysis of the three-dimensional shape model to specify a large pressure difference flow effectively contributes to cooling of the noticeable heat generating body or not (Isoshima et al, par [0011]).

9. Matsuyama et al discloses the information processing apparatus according to claim 1, a temperature within the thermal network model (See: par [0028] a plane structure thermal network data generation section for outputting thermal network data including thermal 
However, Matsuyama et al does not but Isoshima et al discloses determine a physical quantity (See: Abstract, physical quantities of front surface-side elements and physical quantities of rear surface-side elements of the three dimensional shape model obtained as a result of the numerical analysis; par [0005] each physical quantity are generally obtained).
It would have been obvious before the effective filing date to combine the thermal analysis as taught by Isoshima et al to thermal network data method of Matsuyama et al would be to perform thermal fluid analysis of the three-dimensional shape model to specify a large pressure difference flow effectively contributes to cooling of the noticeable heat generating body or not (Isoshima et al, par [0011]).

10. Matsuyama et al discloses the information processing apparatus according to claim 1, a heat flow rate between the nodes (See: par [0028] a plane structure thermal network data generation section for outputting thermal network data including thermal resistance data; and a thermal network analyzing section doe outputting desired temperature and heat flow data; par [0035] the temperature and thermal flow data of the nodes is obtained, since the nodes are the representative points of the areas containing the nodes, the temperature and heat flow 
However, Matsuyama et al does not but Isoshima et al discloses determine a physical quantity (See: Abstract, physical quantities of front surface-side elements and physical quantities of rear surface-side elements of the three dimensional shape model obtained as a result of the numerical analysis; par [0005] each physical quantity are generally obtained).
It would have been obvious before the effective filing date to combine the thermal analysis as taught by Isoshima et al to thermal network data method of Matsuyama et al would be to perform thermal fluid analysis of the three-dimensional shape model to specify a large pressure difference flow effectively contributes to cooling of the noticeable heat generating body or not (Isoshima et al, par [0011]).  

As per Claims 11-20: The instant claims recite substantially same limitation as the above rejected claims 1-10, and therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomiyama et al (US Patent No. 10,549,453B2) teaches a simulation apparatus includes an 1D analysis unit which performs a low-dimensional fluid flow analysis of material in an arithmetic object field of a device, based on setting information including physical property of the material, and configuration data and an operation condition of the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner




/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2129                                                                                                                                                                                           	09/17/2021